Interim Decision #2622

MATTER OF EXANTUS AND PIERRE

In Deportation Proceedings
A-20420690
A-20420691
Decided by 'oard November 7, 1977
(1) When the authenticity of an affidavit, allegedly signed by the respondent, was challenged during the hearing, the immigration judge erred in not giving the Service an
opportunity to present the Service officer who prepared the affidavit before admitting it
into evidence.
(2) When the respondent submits an application for asylum persuant to articles 32 and 33
of the Convention Relating to the Status of Refugees during a deportation hearing, the
immigration judge is required under applicable instructions to adjourn the hearing until
after a decision on the asylum application has been rendered by the District Director.

CHARGE:
Order. Act of 1952—Section 241(a)(2) [8 U.S.C. 1251(a)(2)}—Entered without inspection
ON BEHALF OF RESPONDENTS:
Michael I. Rose, Esquire
Suite 330 – Roberts Building
28 West Flagler Street
Miami, Florida 33130

ON BEHALF OF SERVICE:
George Indelicato
Appellate Trial Attorney

BY: Milhollan, Chairman; Wilson, Mamiatis, Appleman, and Maguire, Board Members

The respondents appeal from a decision, dated October 15, 1976, in
which the immigration judge found them deportable as charged, denied
their applications for political asylum, withholding of deportation and
voluntary departure, and ordered their deportation to Haiti. The record
will be remanded.

The respondents were arrested by Service officers on August 11,
1976, and charged with being natives and citizens of Haiti who entered
the United States without inspection on October 10, 1974. At a deportation hearing on August 19, 1976, the respondents, through counsel,
refused to testify on the grounds that anything they said could be used
against them in a possible criminal prosecution. Although the Service's
trial attorney promised them immunity from prosecution, the respon282

Interim Decision #2622
dents continued to claim the Fifth Amendment privilege against selfincrimination.'
When it became apparent that the respondents would continue to
refuse to testify or plead to the allegations in the Orders to Show Cause,
the trial attorney requested that the proceedings be continued because
the investigator who had arrested the respondents was unable to be
present that day. The immigration judge denied this request and proceeded to accept into evidence affidavits allegedly signed by the respondents at the time of their arrest. One respondent denied signing the
affidavit bearing his name, and the other respondent, after identifying
his signature on the affidavit, stated that he could not understand
English and he had no idea what he was signing. Thus, we find error in
the immigration judge's admission of these affidavits without proper
authentication.
In an earlier case, Matter of Pang, 11 I. & N. Dec. 213, 217 (BIA
1965), aff'd 368 F.2d 637 (3 Cir. 1966), we held that an affidavit, allegedly signed by the respondent, was properly admitted into evidence,
but the investigator who had prepared the affidavit testified at the
deportation hearing and the respondent in that case did identify his

name. By contrast, in the case before us, the investigator who prepared
the affidavits did not testify at the respondents' deportation hearing. In
fact, the trial attorney on at least two occasions attempted to have the
hearing continued in order to have the investigator testify (Tr. at 7-8
and 19-20). Thus, inasmuch as no witness testified as to the authenticity
of the affidavits, they were improperly admitted.
The respondents' final argument concerns the immigration judge's
denial of their applications for asylum pursuant to articles 32 and 33 of
the Convention Relating to the Status of Refugees. The immigration
judge apprently refused to review the evidence submitted in this regard

or permit the respondents to call witnesses in their own behalf, until
after they had testified themselves. Inasmuch as they refused to testify
on Fifth Amendment grounds, the immigration judge denied their applications and ordered them deported. to Haiti.
Pursuant to the Service's Operations Instructions, the hearing should
have been adjourned until a decision on the asylum application was
rendered by the District Director. Operations Instructions 242.13.' In
his decision, the immigration judge considered the effect of the Opera' We note that the trial attorney has no apparent authority to promise immunity from
prosecution in return for the respondent's agreement to testify. If the respondent refuses
to testify, the District Director is authorized to request the United States Attorney to
seek a court order compelling the repondent to respond and testify. See 8 C.F.R. 287.4(d);
Lvafulas v. United States, 81 F.2d 966 (3 Cir. 1936).
2 Operations Instructions 242.13. Aliens requesting asylum after issuance of an
Order to Show Cause. A hearing after issuance of an Order to Show Cause shall be

383

Interim Decision #2622
lions Instructions upon the published regulations.- In particular, 8
C.F.R. 242.8(a) reads as follows:
Section 242.8 Special inquiry officers.
(a) Authority. In any proceeding conducted under this part the special inquiry
officer shall have the authority to determine deportability and to make decisions,
including orders of deportation as provided by section 242(b) of the Act; to consider
claims for relief from deportation under Articles 32 and 33 of the Convention Relating to
the Status of Refugees, as amended by the Protocol Relating to the Status of Refugees;
to reinstate orders of deportation as provided by section 242(f) of the Act; to determine
applications under sections 244, 245, and 249 of the Act; to determine the country to
which an alien's deportation will be directed in accordance with section 243(a) of the Act;
to order temporary withholding of deportation pursuant to section 243(h) of the Act, and
to take any other action consistent with applicable provisions of law and regulation as
may be appropriate to the disposition of the case. A special inquiry officer shall have
authority to certify his decision in any case to the Board of Immigration Appeals when it
involves an unusually complex or novel question of law or fact. Nothing contained in this
part shall be construed to diminish the authority conferred on special inquiry officers by
the Act.

The immigration judge found that the Operations Instructions conflicted
with the above regulation and he concluded that the regulation should
prevail. We, however, fail to see the conflict.
Although this regulation permits the immigration judge to rule on
asylum requests under Articles 32 and 33 of the Convention Relating to
the Status of Refugees, the Operations Instructions require that this

request he first considered by the District Director. Operations Instructions 242.13. This is given the effect of a rule by 8 C.F.R. 108, wherein
an alien is required to submit an application for asylum to the District
Director having jurisdiction over his place of residence in the United
States. The District Director is then required to request the views of
the Department of State before making his decision, 8 C.F.R. 108.2.
More importantly, a denial under this section does not preclude an alien,
in a subsequent deportation hearing, from applying for the benefits of
section 243(h) of the Immigration and Nationality Act and of Articles 32

v.

R.
and 22 of the Convention Relating to the Status of Refugees. 8 C..
108.2.
Thus, we fail to see the direct conflict between the regulation au-

thorizing the immigration judge to consider claims of asylum, 8 CFR.
242.8, and the Operations Instructions 108.1(f)(c) and 242.13. The regu lations do not grant aliens the right to have their asylum requests
considered solely by the immigration judge when they are requested
during the course of a deportation proceeding. We hold that 8 C. F. R.
242.8 merely grants the immigration judge the authority to entertain
such requests. Under Operations Instructions 242.13 the immigration
deterred pending disposition of a request for asylum. Any such request shall be processed
pursuant to Operations Instructions 108.1(f).
884

Interim Decision #2622
judge is required to adjourn the deportation proceedings until after a
decision has been rendered on the asylum request by the District Director.
Inasmuch as the District Director has not yet rendered a decision on
the respondents' request for asylum, the immigration judge improperly
considered the matter. Therefore, we need not consider whether his
decision to deny the request was merited. Accordingly, the record will
be remanded to permit the respondents' application for asylum to be
adjudicated by the District Director.

ORDER: The record is remanded to the immigration judge for
further proceedings consistent with the foregoing opinion and the entry
of a new decision.

385

